Citation Nr: 1124201	
Decision Date: 06/24/11    Archive Date: 06/29/11

DOCKET NO.  07-26 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for residuals of medial meniscal tear and synovitis with plica of the right knee, to include as secondary to service-connected disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel




NTRODUCTION

The Veteran served on active duty from July 1961 to November 1982.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans Appeals (Board) from rating decisions of the VA Regional Office in San Diego, California that, among other things, denied service connection for residuals of medial meniscal tear and synovitis with plica of the right knee.

The case was remanded by Board decision in November 2009.

Following review of the record, the appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


REMAND

The Board is of the opinion that further assistance to the Veteran is required in order to comply with the duty to assist provisions mandated by 38 U.S.C.A. § 5103A (West 2002 & Supp. 2010).

The Veteran asserts that postoperative residuals of medial meniscal tear and synovitis with plica of the right knee are secondary to service-connected disability.  In correspondence dated in August 2007, he contends that pain associated with service-connected degenerative joint of the cervical and lumbar spine, radiculopathy of the left upper and left lower extremities with meralgia paresthetica of the left thigh have caused him to be unstable while walking.  He avers that decreased range of neck movement has also made it difficult to avoid tripping on any non-level surface.  The appellant states that as a result of the above, the service-connected disorders had caused him to trip many times while on the job in the field, which has led to damage to the medial meniscus.  For these reasons, it is maintained that service connection on a secondary basis is warranted. 

The Board observes that when the case was remanded in November 2009, it was requested that an opinion be provided on examination as to whether post operative residuals of medial meniscal tear and synovitis with plica of the right knee were etiologically related to the Veteran's military service, or secondary to service-connected right knee chondromalacia, or to any other service-connected disability.  The Board observes, however, that on VA examination in March 2010, the examiner only addressed whether the claimed disability was related to already service-connected right knee chondromalacia.  Although the examiner reiterated the question for consideration as posed by the RO in the report, she did not provide any assessment as to whether other service-connected disabilities were implicated in the development of medial meniscus tear, to include the Veteran's assertions that instability and tripping occasioned by service-connected disabilities led to additional right knee disability.  The Board thus finds that the current examination report is inadequate and must be remanded for a supplementary opinion.

Additionally, review of the record discloses that the Veteran has not been provided notice of the Veterans Claims Assistance Act (VCAA) of 2000, Pub. L. No.106-475, 114 Stat.2096 (2000) as to issue on appeal, to include on a secondary basis.  The VCAA and its implementing regulations require that VA provide specific notice to claimants regarding information needed to complete an application for benefits, as well as specific notice regarding information or evidence required to substantiate a claim. See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

Accordingly, the case is REMANDED for the following actions:

1.  Review the claims file and ensure that all notification and development actions required by 38 U.S.C.A. §§ 5102, 5103, and 5103A (West 2002 & Supp. 20105), the implementing regulations found at 38 C.F.R. § 3.159 (2010), and any other legal precedent are fully complied with and satisfied.

2.  Refer the claims folder to the same VA examiner (or another one if that one is not available) who examined the Veteran in March 2010 for a supplementary opinion.  [The Veteran may also be scheduled for another VA examination if this is deemed indicated.]

The examiner should specifically state whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that right knee residuals of medial meniscal tear and synovitis with plica are proximately due to or the result of service-connected disabilities, either singly or in the aggregate, to include tripping or falling occasioned thereby (See 38 C.F.R. § 3.310(a) (2010)), or has been made chronically worse by service-connected disabilities. See Allen v. Brown; 7 Vet. App. 439 (1995). 

The examination report must include well-reasoned rationale for all opinions and conclusions reached.

3.  After taking any further development deemed appropriate, re-adjudicate the issue on appeal.  If the benefit is not granted, the appellant and representative should be provided a supplemental statement of the case and afforded an opportunity to respond before the case is returned to the Board for appellate disposition.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2010).


